Citation Nr: 1200326	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a higher initial rating in excess of 30 percent for bullous dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, granted service connection for recurrent bullous dermatitis, with a 30 percent rating assigned, effective August 19, 2005.

The Veteran provided testimony before the undersigned during a videoconference hearing in September 2011.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the September 2011 Board hearing, the Veteran stated that he had received treatment for his skin disability from Dr. Miller, a private physician.  The record contains letters from Dr. Miller dated in April 2007, January 2009, May 2010, and June 2011, which describe treatment for the skin disability.  There are no records of this treatment associated with the claims file.  

VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. 
§ 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  As Dr. Miller is the treating physician in this case, the records of his treatment are relevant to the claim appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).

There is also evidence that the skin disability has worsened since the last examination.  A May 2008 VA examiner found that the skin disability affected between 20 to 40 percent of the total body area.  In the May 2010 statement, Dr. Miller stated that the skin disability affected roughly 90 percent of the Veteran's total body.  The June 2010 VA examiner did not provide an estimate of the total body area affected as the Veteran was not having a flare-up at that time and no blisters were present.  During the hearing, the Veteran also stated that his skin disability had spread to greater areas across his body since his last VA examination in June 2010, to include inside his mouth.

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, a new VA examination is warranted.  

One potential avenue for obtaining an increased rating in this case is on the basis of the associated scars, including scars of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).  There is evidence that the serviced skin condition has caused scarring, but the scars have not been described in sufficient detail to rate under Diagnostic Code 7800.  

Accordingly, the case is REMANDED for the following action:

1.  All records of the Veteran's private treatment by Dr. Miller must be obtained in accordance with 38 C.F.R. § 3.159.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

If the Veteran fails to provide any necessary releases, he should be informed that he may submit the evidence himself. He should be informed of any records that cannot be obtained, of the efforts made to obtain the records, and of any additional actions that will be undertaken.

2.  Once the above development has been completed, schedule the Veteran for a VA skin examination to determine the current severity of his service-connected skin disability, including any associated scars.  The examiner should review the claims folder and note such review in the examination report.

The examiner should identify all symptoms associated with the bullous dermatitis.  This should include estimates of what percentage of exposed areas and percentage of the entire body are affected during a flare-up.  The examiner should acknowledge the May 2010 statement from Dr. Miller that the skin disability affects roughly 90 percent of the entire body.  

The examiner should also comment on whether constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  

The examiner should identify the locations and all symptoms associated with the scars, including area measurements.  

Regarding scars of the head, face, or neck, the examiner should state whether there is visible or palpable tissue loss, gross distortion or symmetry of any features or paired features of the face, or scars with elevated or depressed contour on palpation.  

The examiner should state whether there is adherence to underlying tissue, hypo- or hyper-pigmentation, abnormal skin texture, missing underlying skin texture, or indurate and inflexible skin in an area exceeding six square inches.  

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, which considers all evidence received in this claim not previously considered by the agency of original jurisdiction, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


